SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K SANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 - For the fiscal year ended December 31, 2010 Commission file number 1-3919 Keystone Consolidated Industries, Inc. (Exact name of Registrant as specified in its charter) Delaware 37-0364250 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification No.) 5reeway, Suite 1740, Three Lincoln Centre, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972) 458-0028 Securities registered pursuant to Section 12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, $.01 par value Indicate by check mark: If the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No S If the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No S Whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes SNo £ If disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.S Whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act). Large accelerated filer£ Accelerated filer £Non-accelerated filer S Smaller reporting company £ Whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No S -1- The aggregate market value of the 4.6 million shares of voting stock held by nonaffiliates of the Registrant, as of June 30, 2010 (the last business day of the Registrant’s most-recently completed second fiscal quarter), was approximately $22.2 million. Whether the Registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes SNo £ As of March 17, 2011, 12,101,932 shares of common stock were outstanding. Documents incorporated by reference The information required by Part III is incorporated by reference from the Registrant’s definitive proxy statement to be filed with the Commission pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. -2- PART I This Annual Report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Statements in this Annual Report on Form 10-K that are not historical in nature are forward-looking and are not statements of fact.Some statements found in this report including, but not limited to, statements found in Item 1 – "Business", Item 1A – "Risk Factors", Item 3 – "Legal Proceedings", Item 7 – "Management’s Discussion and Analysis of Financial Condition and Results of Operations" and Item 7A – "Quantitative and Qualitative Disclosures About Market Risk"are forward-looking statements that represent our beliefs and assumptions based on currently available information.In some cases you can identify these forward-looking statements by the use of words such as "believes", "intends", "may", "should", "could", "anticipates", "expected" or comparable terminology, or by discussions of strategies or trends.Although we believe the expectations reflected in forward-looking statements are reasonable, we do not know if these expectations will be correct.Forward-looking statements by their nature involve substantial risks and uncertainties that could significantly impact expected results. Actual future results could differ materially from those predicted. While it is not possible to identify all factors, we continue to face many risks and uncertainties.Among the factors that could cause our actual future results to differ materially from those described herein are the risks and uncertainties discussed in this Annual Report and those described from time to time in our other filings with the Securities and Exchange Commission (“SEC”) including, but not limited to, the following: · Future supply and demand for our products (including cyclicality thereof), · Customer inventory levels, · Changes in raw material and other operating costs (such as ferrous scrap and energy), · The possibility of labor disruptions, · General global economic and political conditions, · Competitive products (including low-priced imports) and substitute products, · Customer and competitor strategies, · The impact of pricing and production decisions, · Environmental matters (such as those requiring emission and discharge limits for existing and new facilities), · Government regulations and possible changes thereof, · Significant increases in the cost of providing medical coverage to employees, · The ultimate resolution of pending litigation, U.S. Environmental Protection Agency (“U.S. EPA”) investigations and audits conducted by the Internal Revenue Service, · International trade policies of the United States and certain foreign countries, · Operating interruptions (including, but not limited to, labor disputes, fires, explosions, unscheduled or unplanned downtime, supply disruptions and transportation interruptions), · Our ability to renew or refinance credit facilities, · The ability of our customers to obtain adequate credit, and · Any possible future litigation. Should one or more of these risks materialize, if the consequences worsen, or if the underlying assumptions prove incorrect, actual results could differ materially from those forecasted or expected.We disclaim any intention or obligation to update or revise any forward-looking statement whether as a result of changes in information, future events or otherwise. -3- ITEM 1. BUSINESS. Keystone Consolidated Industries, Inc. (“KCI”) is a leading domestic producer of steel fabricated wire products, industrial wire and wire rod.We also manufacture wire mesh, coiled rebar, steel bar and other products.Our products are used in the agricultural, industrial, cold drawn, construction, transportation, original equipment manufacturer and retail consumer markets.We are vertically integrated, converting substantially all of our products from billet produced in our steel mini-mill.Historically, our vertical integration has allowed us to benefit from the higher and more stable margins associated with fabricated wire products and wire mesh as compared to wire rod, as well as from lower costs of billet and wire rod as compared to bar manufacturers and wire fabricators that purchase billet and wire rod in the open market.Moreover, we believe our downstream fabricated wire products, wire mesh, coiled rebar and industrial wire businesses are better insulated from the effects of wire rod imports as compared to non-integrated wire rod producers. Our operating segments are organized by our manufacturing facilities and include three reportable segments: · Keystone Steel & Wire (“KSW”), located in Peoria, Illinois, operates an electric arc furnace mini-mill, rod mill, industrial wire mill and wire product fabrication facilities and manufactures and sells wire rod, coiled rebar, industrial wire, fabricated wire and other products to agricultural, industrial, construction, commercial, original equipment manufacturers and retail consumer markets; · Engineered Wire Products, Inc. (“EWP”), located in Upper Sandusky, Ohio, manufactures and sells wire mesh in both roll and sheet form that is utilized as reinforcement in concrete construction products including pipe, pre-cast boxes and applications for use in roadways, buildings and bridges; and · Keystone-Calumet, Inc. (“Calumet”), located in Chicago Heights, Illinois, manufactures and sells merchant and special bar quality products and special sections in carbon and alloy steel grades for use in agricultural, cold drawn, construction, industrial chain, service centers and transportation applications as well as in the production of a wide variety of products by original equipment manufacturers. Calumet’s primary raw material is billet and EWP’s primary raw material is wire rod.Both Calumet and EWP source the majority of their primary raw material requirements from KSW. For additional information about our segments see “Part II – Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Note 3 to our Consolidated Financial Statements. We are the successor to Keystone Steel & Wire Company, which was founded in 1889.At December 31, 2010, Contran Corporation (“Contran”) owned approximately 62% of our outstanding common stock.In March 2011, Contran completed a tender offer in which it purchased 1.6 million shares of our common stock.Following completion of such purchase under the tender offer, Contran owns approximately 75% of our outstanding shares. Substantially all of Contran's outstanding voting stock is held by trusts established for the benefit of certain children and grandchildren of Harold C. Simmons (for which Mr. Simmons is the sole trustee) or is held directly by Mr. Simmons or other persons or companies related to Mr. Simmons. Consequently, Mr. Simmons may be deemed to control Contran and us. -4- Unless otherwise indicated, references in this report to "we", "us" or "our" refer to KCI and its subsidiaries, taken as a whole. Manufacturing Overview Our manufacturing operations consist of an electric arc furnace mini-mill, a rod mill, a wire mill, an industrial wire mill and three steel product fabrication facilities as outlined in our segment discussion above.The manufacturing process commences at KSW where ferrous scrap is melted in an electric arc furnace, converted into molten steel and then transferred to a ladle refining furnace where chemistries and temperatures are monitored and adjusted to specifications prior to casting.The molten steel is transferred from the ladle refining furnace into a six-strand continuous casting machine which produces five-inch square strands, referred to as billets, that are cut to predetermined lengths.These billets are then either transferred to the adjoining rod mill, shipped to Calumet for the production of steel bars or sometimes sold to third party customers. Upon entering the rod mill, the billets are brought to rolling temperature in a reheat furnace and are fed through the rolling mill, where they are rolled into either wire rod or coiled rebar in a variety of diameters, surface characteristics and specifications. After rolling, the wire rod or rebar is coiled and cooled.After cooling, the coiled wire rod or rebar passes through inspection stations for metallurgical, surface and diameter checks.Finished coils are compacted and tied.Coiled rebar is shipped to customers and wire rod is either further processed into industrial wire, wire mesh and fabricated wire products at KSW’s industrial wire mill and wire product fabrication facilities at KSW or EWP, or shipped to wire rod customers. While we do not maintain a significant "shelf" inventory of finished wire rod, we generally have on hand approximately a one-month supply of industrial wire, wire mesh, coiled rebar, fabricated wire products and steel bars inventory which enables us to fill customer orders and respond to shifts in product demand. Raw Materials and Energy The primary raw material used in our operations is ferrous scrap.Our steel mill is located close to numerous sources of high density automobile, industrial and railroad ferrous scrap.Currently all of these sourcesare readily available and we believe they will continue to be available for the foreseeable future.We believe we are one of the largest recyclers of ferrous scrap in Illinois.The purchase of ferrous scrap is highly competitive and its price volatility is influenced by periodic shortages, export activity, freight costs, weather and other conditions beyond our control.The cost of ferrous scrap can fluctuate significantly and product selling prices cannot always be adjusted, especially in the short-term, to recover the costs of increases in ferrous scrap prices.We have not entered into any hedging programs or long-term contracts for the purchase or supply of ferrous scrap; therefore, we are subject to the price fluctuation of ferrous scrap. Our manufacturing processes consume large amounts of energy in the form of electricity and natural gas.Electricity in Illinois is not regulated.KSW and Calumet have energy service agreements whereby, on a daily basis for electricity and on a monthly basis for natural gas, we are required to notify the utility providers of the amount of energy we expect to consume on the next day or over the next month, respectively. The price we pay for energy is determined when we provide notification based on the forecasted hourly energy market rate for the next day or the next month for electricity and gas, respectively.All other tariff, transmission and utility charges are passed through at cost and the supplier adds a per energy unit charge for administration and margin. Any difference between our forecasted consumption and actual consumption is billed or credited to our account based on the actual hourly market rate.However, to allow us to avoid pricing fluctuations, the contracts allow us, at our discretion, to purchase blocks of energy for future usage at prices negotiated at the time of purchase.We could sell any unused quantities under such contracts at market rates such that our only exposure on fixed price quantities is the difference between the contracted price and the market price. -5- The power supply at our KSW facility is interruptible and we agreed to a minimum interruption period of 4 hours per occurrence and at least 5 or more interruption events during the summer season.We would be compensated for each interruption based on market rates and the difference between our forecasted and actual consumption for the interruption period.We incurred no such interruptions during 2008, 2009 or 2010. Employment As of December 31, 2010, we employed 974 people as follows: · 6 at our corporate office; · 820 at KSW, of which 672 are represented by the Independent Steel Workers’ Alliance (the “ISWA”) under an agreement expiring in May 2012; · 76 at EWP, of which 62 are represented by Local Union #40, an Affiliate to the International Brotherhood of Teamsters' Chauffeurs Warehousemen and Helpers of America (the “AFL-CIO”), under an agreement expiring in November 2011; and · 72 at Calumet. We believe our labor relations are good. Products, Markets and Distribution The following table sets forth certain information with respect to our product mix in each of the last three years. Years Ended December 31, Product Percent of Tons Shipped Percent of Sales Percent of Tons Shipped Percent of Sales Percent of Tons Shipped Percent of Sales Wire rod % Fabricated wire products Industrial wire Wire mesh Bar Coiled rebar Other % Wire Rod.We produce primarily low carbon wire rod and some higher carbon wire rod at KSW’s rod mill.Low carbon wire rod, with carbon content of up to 0.38%, is more easily shaped and formed than higher carbon wire rod and is suitable for a variety of applications where ease of forming/manipulation is a consideration while higher carbon steel is stronger.Our higher carbon wire rod business represented 10% of wire rod production during 2010, and we expect it to grow during 2011 in order to meet the developing U.S. demand for high carbon steel.During 2010, we used approximately 32% of the wire rod we manufactured to produce our industrial wire, wire mesh and fabricated wire products.The remainder of our wire rod production was sold directly to producers of construction products, fabricated wire products and industrial wire, including products similar to those we manufacture. -6- Fabricated Wire Products.KSW is one of the leading U.S. manufacturers of agricultural fencing, barbed wire, stockade panels and a variety of woven wire, fabric and netting for agricultural and industrial applications.We sell these products to agricultural, industrial, consumer do-it-yourself and other end-user markets, which we believe are less cyclical than many steel consuming end-use markets such as the automotive, construction, appliance and machinery manufacturing industries.We serve these markets through distributors, agricultural retailers, building supply centers and consumer do-it-yourself chains such as Tractor Supply Co. and Lowe's Companies, Inc.We believe our ability to service these customers with a wide range of fabricated wire products through multiple distribution locations provides a competitive advantage in accessing these growing and less cyclical markets.As part of our marketing strategy, we provide category management recommendations based on a data collection and analysis tool we created and we design merchandise packaging and supportive product literature for marketing many of these products to the retail consumer market. KSW also manufactures products for residential and commercial construction, including rebar ty wire and stucco netting.The primary customers for these products are construction contractors and building materials manufacturers and distributors. We believe our fabricated wire products are less susceptible to selling price changes caused by the cyclical nature of the steel business than industrial wire, coiled rebar or wire rod because the commodity-priced raw materials used in these products, such as ferrous scrap, represent a lower percentage of the total cost of these value-added products. Industrial Wire.KSW is one of the largest manufacturers of industrial wire in the United States.We produce custom-drawn industrial wire in a variety of gauges, finishes and packages for further consumption by our fabricated wire products operations or for sale direct to industrial fabrication and original equipment manufacturer customers, who are generally not our competitors.Our industrial wire is used by customers in the production of a broad range of finished goods, including nails, coat hangers, barbecue grills, air conditioners, tools, containers, refrigerators and other appliances. Wire mesh.EWP manufactures a wide variety of wire mesh rolls and sheets used to form wire reinforcement in concrete construction projects such as pipe, precast boxes and other applications, including use in roadways, buildings and bridges.Our wire mesh customers include pipe manufacturers, culvert manufacturers, rebar fabricators and steel reinforcing distributors.Like our fabricated wire products, we believe our wire mesh products are also less susceptible to selling price changes caused by the cyclical nature of the steel business than industrial wire, coiled rebar or wire rod because the commodity-priced raw materials used in these products, such as ferrous scrap, represent a lower percentage of the total cost of such value-added products when compared to wire rod or other less value-added products. Bar.Calumet manufactures merchant and special bar quality products and special sections in carbon and alloy steel grades, offering a broad range of value-added products for use in agricultural, cold drawn, construction, industrial chain, service centers and transportation applications as well as in the production of a wide variety of products by original equipment manufacturers.Calumet’s product line consists primarily of angles, flats, channels, rounds, squares and other related products. -7- Coiled Rebar.We produce several sizes of coiled rebar at KSW’s rod mill.The coils are typically used by fabricators who will process the material as straightened and cut-to-length bars or fabricated shapes for specific reinforcement applications such as building and road construction. Trademarks Many of our fencing and related fabricated wire products are marketed under our RedBrand® label, a widely recognized brand name in the agricultural fencing and construction marketplaces for more than 85 years.RedBrand® sales represented approximately 77% of our fabricated wire products net sales in 2010.We also maintain other trademarks for various products that are promoted in their respective markets. Customers Our customers are primarily located in the Midwestern, Southwestern and Southeastern regions of the United States.Our customers vary considerably by product.We believe our ability to offer a broad range of products represents a competitive advantage in servicing the diverse needs of our customers. Our segments are not dependent upon a single customer or a few customers, and the loss of any one, or a few, would not have a material adverse effect on our business.The percentage of external sales related to (1) our segments’ ten largest customers and (2) the customers at each of our segments that accounted for more than 10% of that segment’s external sales during 2010 (one customer at KSW and two customers at EWP)is set forth in the following table: KSW EWP Calumet Ten largest customers: % of segments’ sales 62
